Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 8, 15 are amended. Claims 1-20 are have been found allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Per the 101 rejection, Applicant has overcome the 101 judicial exception rejection because the combination of additional elements are not merely applied, they are not insignificant extra solution activity, and they are not a field of use. The combination of elements, including 
A provision server in a blockchain network,
a processor that when executing the one or more instructions is configured to, in response to a new node being added to the blockchain network:
receive … parameters associated with a geographical location from a jurisdiction policy engine, the jurisdiction policy parameters defining requirements for an execution of smart contract in the geographical location, generate a smart contract execution environment that includes the system policy data and the … parameters, select a smart contract from a smart contract repository via the smart contract execution environment
map the smart contract to the new node, and
create a feedback loop that provides information associated with the new node to the smart contract repository.
These additional elements in combination are not merely instructions to apply a computer to an abstract idea because they are specific instructions to limit a smart contract, a new node, and a smart contract repository with specific information.  This information, jurisdictional policy and geographic information, could be argued as a part of an alleged abstract idea, but as claimed is an element of the smart contract execution environment which limits how the smart contract is selected from the smart contract repository.  Then, information about the new node is looped back into the smart contract repository.   These are not mere apply it steps because these elements are a particular solution to a technical problem with blockchain and smart contracts.  See Applicant's paragraph 004 where the benefit of blockchain, that it is "location-independent and geographically disperse," but the problem is "adherence to compliance requirement(s) to geo/country specific regulatory requirements."  Therefore, Applicant has created a solution which allows for "geo-jurisdiction-specific" smart contract execution in a blockchain network, solving the problem of location independence normally a part of blockchain. Par 005.  
For these reasons, the 101 rejection is withdrawn.
A further search of prior art has found relevant prior art but art that, in combination, does not teach all the limitations of Applicant's independent claims.
Vinson et al., US PGPUB 2020/0250633 A1, teaches in pars 030-034 that system policy data is acquired (see par 040 – regulatory requirements about PII) and in par 035, jurisdiction policy parameters ("interdiction rules") and a smart contract execution environment, where a transaction is "authorized for execution" in par 036.  See also pars 042-043 where a user is added which in a broadest reasonable interpretation is adding a node.  However, Vinson does not teach performing steps in response to a new node being added to a blockchain network, selecting a smart contract from a smart contract repository, mapping the smart contract to the new node, or creating a feedback loop that provides information associated with the new node to the smart contract repository.  Therefore, Vinson does not teach all the limitations of Applicant's claims.
Tang, US PGPUB 2019/0068380 A1, teaches performing a validation step on a node before the node is added to the blockchain, which is performing a step in response to a new node. However, Tang does not teach the jurisdiction limitations recited by Applicant and therefore does not teach all the limitations of Applicant's claims. 
Therefore, Applicant's claims are not rejected under 35 USC 102 or 103.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689